Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the combination of steps is not reasonably taught or suggested in the prior art.  Specifically the step of administering a therapy to a subject with a somatic mutation at nucleotide chr5 1,295,250 in hg19 gene from a tumor consisting of glioma, astrocytoma, oligodendroglioma, and oligoastrocytoma is not reasonably taught or suggested in the prior art.  The somatic mutation is located at -146 within the promoter region of TERT and the claimed invention requires identifying a somatic mutation in a sample obtained from a tumor of glioma, astrocytoma, oligodendroglioma, and oligoastrocytoma.  While the art teaches mutations at chr5 1,295,250 in hg19 and Horn (2013, cited on IDS) teaches mutations of C250T in TERT gene in melanoma the art does not teach or reasonably suggest detecting a somatic mutation at position 250, including C250T in glioma, astrocytoma, oligodendroglioma, and oligoastrocytoma tumors and further administering therapy to the subject with the somatic mutation comprising chemotherapy, radiotherapy, biological therapy, or surgery. Additionally DiStefano (2013, cited on IDS) teaches a mutation in TERT, an intron variant, rs2736100 is associated with a glioma tumor however DiStefano teaches no additional mutations in TERT and teaches no mutations within the promoter region of TERT.  The prior art does not teach reasonably suggest detecting a somatic mutation at ch5 1,295,250 and administering to the subject with a somatic mutation a therapy selected from chemotherapy, radiotherapy, biological therapy or surgery.  The combination of steps renders the claims patent eligible. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912. The examiner can normally be reached M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAE L BAUSCH/Primary Examiner, Art Unit 1634